                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JESSE RODRIGUEZ, on behalf of himself and          CASE NO. C19-0184-JCC
      all others similarly situated
10
                                                         MINUTE ORDER
11                          Plaintiff,
              v.
12
      TRANSUNION, LLC, et al.,
13
                            Defendants.
14

15

16           The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18           This matter comes before the Court on Defendant Evergreen Professional Recoveries,

19   Inc.’s motion to withdraw as attorney (Dkt. No. 30). Although leave by the Court is not

20   necessary here, see W.D. Wash. Local Civ. R. 83.2(b)(3), the motion is GRANTED. Andrew D.

21   Shafer and Simburg Ketter Sheppard and Purdy, LLP are granted leave to withdraw from this

22   case.

23           DATED this 30th day of May 2019.

24                                                         William M. McCool
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26
                                                           Deputy Clerk

     MINUTE ORDER
     C19-0184-JCC
     PAGE - 1
